J-S06010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JAMES E. TRIMMER

                            Appellant                 No. 1146 MDA 2015


                      Appeal from the Order April 7, 2015
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000570-2007


COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellee

                       v.

JAMES E. TRIMMER

                             Appellant                No. 1150 MDA 2015


                      Appeal from the Order June 3, 2015
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000570-2007

BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                             FILED MARCH 01, 2016

        In these consolidated appeals, Appellant, James E. Trimmer, appeals

pro se from the orders entered April 7, 2015 and June 3, 2015, in the Court

of Common Pleas of Adams County. We affirm.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S06010-16



      Because we resolve these cases solely on procedural grounds, a

recitation   of   the   facts   underlying   Appellant’s   criminal   convictions   is

unnecessary. We therefore summarize only so much of the procedural

history as is necessary to our analysis.

      Following a bench trial, the trial court convicted Appellant of

manufacturing a controlled substance (marijuana) and possession with

intent to deliver (“PWID”) a controlled substance (marijuana).            This Court

affirmed Appellant’s judgment of sentence on appeal, and the Pennsylvania

Supreme Court denied allocatur on April 26, 2011. See Commonwealth v.

Trimmer, 11 A.3d 1022 (Pa. Super., filed Aug. 12, 2010) (unpublished

mem.), appeal denied, 20 A.3d 1211 (Pa. 2011). Appellant did not seek

further review with the United States Supreme Court.

      In the years that followed, Appellant filed several petitions for

collateral relief, none of which merited relief. Of relevance to the instant

case, Appellant filed a Writ of Mandamus on March 24, 2015, alleging that

he was not awarded appropriate credit for time served. The trial court

denied the Writ of Mandamus on April 7, 2015, and Appellant filed a timely

appeal. Subsequent thereto, on May 22, 2105, Appellant filed a document

titled “Requesting Clarity of Record,” which the trial court denied on June 3,

2015. Appellant again filed a timely appeal.

      Preliminarily, we note that Appellant’s motion requesting credit for

time served, styled as a Writ of Mandamus, is a challenge to the legality of

Appellant’s sentence. It is thus cognizable under the Post Conviction Relief

                                        -2-
J-S06010-16



Act.1 See 42 Pa.C.S.A. § 9543(a)(2)(vii); Commonwealth v. Menezes,

871 A.2d 204 (Pa. Super. 2005) (explaining claim alleging failure to award

credit for time served involves legality of sentence and is cognizable under

PCRA). Because the PCRA is the sole means of obtaining collateral relief

when the legality of sentence is challenged, see 42 Pa.C.S.A. § 9542, we

must review Appellant’s claim under the parameters of the PCRA.2

        Before we address the merits of a PCRA petition, however, we must

first consider the petition’s timeliness. “The PCRA timeliness requirements

are jurisdictional in nature and, accordingly, a court cannot hear untimely

PCRA petitions.” Commonwealth v. Flanagan, 854 A.2d 489, 509 (Pa.

2004) (citation omitted). A petitioner must file a PCRA petition within one

year of the date that his judgment becomes final. See 42 Pa.C.S.A. §

9545(b)(1). A judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

review. See 42 Pa.C.S.A. § 9545(b)(3).

        Here, Appellant’s sentence became final on July 25, 2011, upon

expiration of the time to file a writ of certiorari with the United States
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
2
  As Appellant’s request for credit for time served is cognizable under the
PCRA, the trial court should have treated Appellant’s Writ of Mandamus as a
serial PCRA petition.



                                           -3-
J-S06010-16


Supreme Court. See 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13 (petition for

writ of certiorari must be filed within 90 days of final judgment). Thus,

Appellant’s petition seeking credit for time served—filed nearly three years

late on March 25, 2015—is patently untimely. Appellant has not asserted

that his petition falls within any of the timeliness exceptions provided in the

PCRA. See 42 Pa.C.S. § 9545(b)(1)(i)-(iii). Accordingly, neither the lower

court nor this Court has jurisdiction to consider Appellant’s request for relief.

See 42 Pa.C.S. § 9545(b)(1).

        We next address Appellant’s appeal from the denial of his Request for

Clarification of Record. From what we are able to discern from Appellant’s

brief, he argues that there is a discrepancy in the record regarding his

convictions and the sentence imposed. As noted, Appellant was convicted

following a bench trial of Count I, manufacturing a controlled substance and

Count II, PWID.3 See Order, 9/10/08. On February 23, 2009, the trial court

sentenced Appellant with respect to the manufacturing count to five years’

imprisonment. Appellant was further sentenced to a concurrent one to five-

year term of imprisonment on the PWID count.

        The written sentencing order of February 23, 2009, correctly and

accurately transcribes the sentence as announced in open court on that



____________________________________________


3
    Count III, Possession of Drug Paraphernalia, was dismissed.



                                           -4-
J-S06010-16


date. No discrepancy in the record exists. As such, the trial court correctly

denied Appellant’s Request for Clarification of Record.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2016




                                     -5-